DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature sensing device” in claim 6, 13, 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 11, 13-14, 17-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ernster et al [Pat. No. 4,187,412] in view of Waltz [US 2018/0014560A1].
Ernster et al teach an electric heating device and method (title) comprising a base (Figure 1, #18), a heater basin with a floor and sidewall (Figure 1, #16), water in the heater basin (column 6, line 42), a heater element beneath the floor of the heater basin (Figure 1, #22), a power source in the form of a conventional plug connector (Figure 2, #42), an egg cup unit with a main panel and plural cups (Figure 1, #30), a lid covering the egg cup unit (Figure 1, #12), the perimeter edges of the heater basin and egg cup unit are in substantially continuous contact (Figure 1, #16, 30), the perimeter edge of the egg up unit rests on the edge of the heater basin (Figure 1, #16, 30), the heater element having a serpentine profile (Figure 2, #22), a temperature sensing device which deactivates the heater element when the water is evaporated (column 6, lines 55-60), the heater basin having a well (Figure 1, #20), introducing water into the heater basin (column 6, line 46), depositing uncooked egg into the cups (column 6, line 41, 48), energizing the heater element (column 6, line 49), and placing the lid over the eggs prior to cooking (column 6, line 49).
Ernster et al do not explicitly recite the cup floor contacting the heater basin floor (claim 1, 9, 17).
Waltz teaches a method and apparatus for cooking eggs (title) comprising a heater basin (Figure 1, #12), a lid (Figure 1, #14), an egg cup unit (Figure 1, #20), the egg cup unit resting on the floor of the heater basin (Figure 1), and filling the heater basin with water (Figure 1, #18).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed contact between the cup floors and heater basin floor into the invention of Ernster et al, in view of Waltz; since all are directed to cooking devices and methods, since Ernster et al already included a heater basin and egg cups (Figure 1, #16, 30), since egg cooking devices commonly rested the egg cup on the floor of the heater basin as shown by Waltz (Figure 1), since eggs were commonly cooked by frying the bottoms and steam poaching their upper surface as shown by Waltz, since resting the cup floors of Ernster et al on the floor of the heater basin would enabled higher temperatures on this bottom wall and thus permitted frying of the eggs in the cups, and since the ability to alternately fry, boil, and/or poach the eggs of Ernster et al would have provided greater consumer appeal and interest.
Claims 4, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ernster et al, in view of Waltz, as applied above, and further in view of CN 204218667U.
Ernster et al, Waltz teach the above mentioned concepts. Ernster et al do not explicitly recite two cups (claim 4, 12, 21). CN 204218667U teaches an egg cooking device with two egg cups (Figures). It would have been obvious to one of ordinary skill in the art to incorporate the claimed two cups into the invention of Ernster et al, in view of CN 204218667U, since both are directed to egg cooking devices, since Ernster et al already included plural cups (Figure 1, #30), since egg cooking devices commonly included two cups (Figures) as shown by CN 204218667U, and since a two cup configuration would have enabled a smaller device for Ernster et al and taken up less counter space for the consumer.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ernster et al, in view of Waltz, as applied above, and further in view of French [Pat. No. 1,961,756].
Ernster et al, Waltz teach the above mentioned concepts. Ernster et al do not explicitly recite an arcuate underturned lip of the egg cup unit (claim 2, 10). French teaches a food heating device with a cup unit having a peripheral underturned lip (Figure 2, #16) which rests on the heater basin (Figure 2, #10), and heater basin holds heated water (Figure 2, #24). It would have been obvious to one of ordinary skill in the art to incorporate the claimed underturned lip into the invention of Ernster et al, in view of French, since both are directed to food heating devices, since Ernster et al already included the edge of the egg cup unit resting on the edge of the heater basin (Figure 1, #16, 30), since food heating systems commonly included a cup unit with an arcuate underturned lip (Figure 2, #16) as shown by French, and since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ernster et al, in view of Waltz, as applied above, and further in view of Bautista [Pat. No. 3,539,075].
Ernster et al, Waltz teach the above mentioned concepts. Ernster et al do not explicitly recite a steam vent (claim 7). Bautista teaches a food preparation device comprising a chamber for water and steam (Figure 2, #30) and a steam vent (Figure 1-2, #31). It would have been obvious to one of ordinary skill in the art to incorporate the claimed steam vent into the invention of Ernster et al, in view of Bautista, since both are directed to food preparation systems, since Ernster et al already included a steam chamber, since steam heated devices commonly included steam vents as shown by Bautista, and since a steam vent would have provided safer operation of system of Ernster et al by preventing a hazardous buildup of pressure.
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ernster et al, in view of Waltz, as applied to above, and further in view of Bowersmith [Pat. No. 3,946,893].
Ernster et al and Waltz teach the abovementioned concepts. Ernster et al do not explicitly recite indicia for water level (claim 8, 23). Bowersmith teaches a cooking system comprising a heater basin with a floor and sidewalls (Figure 2, #1-2), an inner pan with a bottom resting on the heater basin floor (Figure 2, #8-9), water in the heater basin with a fill line (Figure 2, #17).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed indicia into the invention of Ernster et al, in view of Bowersmith, since all are directed to cooking devices and methods, since Ernster et al already included the use of a predetermined amount of water (column 6, line 41), since cooking devices commonly included a water level indicia (Figure 2, #17) as shown by Bowersmith, and since a water level indicia on the heater basin of Ernster et al would have eliminated the need for a separate measuring device in the cooking system of Ernster et al.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ernster et al, in view of Waltz, as applied above, and further in view of Yzuel Sanz [Pat. No. 10,568,334].
Ernster et al, Waltz teach the above mentioned concepts. Ernster et al do not explicitly recite an egg temperature of 150-175F (claim 19), and a time of 4-6 minutes (claim 20). Yzuel Sanz teaches a method for cooking eggs in cups until they reach a temperature of 65-73C or 149-163F (column 2, line 50). It would have been obvious to one of ordinary skill in the art to incorporate the claimed time and temperature values into the invention of Ernster et al, in view of Yzuel Sanz, since both are directed to egg cooking systems, since Ernster et al simply did not mention values for time and temperature, since eggs were commonly cooked to a temperature of 65-73C or 149-163F (column 2, line 50) as shown by Yzuel Sanz, and since the claimed time and temperature would have been used during the course of normal experimentation and optimization procedures due to factors such as the amount of egg, the desired degree of cooking, and/or the power of the heater element in the system of Ernster et al, in view of Yzuel Sanz.


Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the apparatus of dependent claim 15 defines over the prior art of record because the prior art does not teach, suggest, or render obvious the heater basin includes internal dams that separate the heater basin into first, second and third sections, wherein the at least one cup of the egg cup unit is first and second cups, and wherein the first and third sections of the heater basin are located beneath the first and second cups.
the apparatus of dependent claim 16 defines over the prior art of record because the prior art does not teach, suggest, or render obvious the heater basin includes an internal dam that separates the heater basin into first and second sections, wherein the at least one cup of the egg cup unit is first and second cups, and wherein the first section of the heater basin is located beneath the first and second cups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792